Citation Nr: 0001054	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  92-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition of the appellant, veteran's 
daughter, as the veteran's "child" for Department of 
Veteran's Affairs benefits on the basis that the appellant 
became permanently incapable of self-support before attaining 
the age of 18.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945, and died in July 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
The Court vacated an April 1994 Board decision, which 
determined that the criteria for recognizing the appellant as 
a "child" for Department of Veterans Affairs (VA) benefits 
on the basis that the appellant was permanently incapable of 
self-support before attaining the age of eighteen had not 
been met, and remanded the case to the Board for application 
of the regulations governing the reopening of final Regional 
Office (RO) decisions.  



FINDINGS OF FACT

1.  In a July 1988 decision, the RO denied the appellant's 
claim of entitlement to recognition as the veteran's 
"child" for VA benefits on the basis that the appellant 
became permanently incapable of self-support before attaining 
age 18.  


2.  Additional evidence submitted since the July 1988 
decision is new, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The appellant is the unmarried daughter of the veteran.

4.  The appellant was born in September 1957.  

5.  The appellant was not mentally or physically incapable of 
self-support prior to attaining the age of eighteen.  



CONCLUSIONS OF LAW

1.  Evidence received since the RO's July 1988 decision 
denying entitlement to recognition of the appellant as the 
veteran's "child" for VA benefits on the basis that she 
became permanently incapable of self-support before attaining 
the age of 18 is new and material, the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The criteria for recognizing the appellant as a "child" 
for VA benefits on the basis that she was permanently 
incapable of self support before attaining the age of 
eighteen have not been met.  38 U.S.C.A. §§ 101(4)(A)(ii); 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.57(a), 
3.315(a), 3.356 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's birth certificate reflects that she was born 
in September 1957.  The veteran is listed as the father of 
the appellant.

A letter from a private physician dated in April 1977 
reflects that the appellant was seen in April 1973 for 
treatment of her left knee.  X-rays revealed a very shallow 
sloping patella and lateral femoral condyle.  Exercises were 
recommended, and the appellant was advised of the possible 
need for reconstructive surgery in the future.  During a 
subsequent visit, the appellant's mother reported that the 
appellant had been in severe pain.  The private physician 
noted the appellant "threw her leg around" and opined that 
she was not in severe pain.  The physician noted no localized 
swelling or effusion, although there was minimal tenderness 
along the medial retinaculum.  It was also noted that 
intensive exercises, but not a cast, were indicated.  
Finally, the physician stated that the appellant was 
scheduled for a follow-up visit, but never returned.  

Private outpatient reports dated in March 1974 reflect that 
the appellant was treated in an emergency room for chronic 
patella subluxation and was referred to a private physician.  
Outpatient treatment records dated from March through April 
1974 reflect the appellant's right leg was placed in a cast 
for several weeks, and then braces were prescribed for both 
legs.  Surgery of the knees was also recommended.  

A private outpatient treatment record dated in June 1975 
reflects the appellant was found to be schizophrenic by a 
psychiatrist, and the psychiatrist had recommended against 
surgery, feeling that the appellant was not manageable.  

An April 1976 letter from a private physician reflects the 
appellant was treated in March and April 1976 for dislocating 
kneecaps.  The physician recommended against surgery 
primarily because of the appellant's background, but 
indicated that it could have a place in her rehabilitation 
following psychiatric treatment.  He also indicated that he 
did not feel the appellant could be gainfully employed.  

In a September 1976 letter, a private physician reported that 
he had treated the appellant for a sprained right wrist.  The 
appellant reported that while babysitting for another person, 
she had sprained her right wrist while moving furniture.  The 
appellant reported going to a hospital for treatment and 
being told that x-rays were normal and that she had sprained 
her wrist.  After experiencing continued pain, the appellant 
reported going to another hospital where she was told that 
she had possible nerve damage.  The physician found some 
limitation of motion, and felt that it was due to pain and 
malingering.  The physician indicated that he had recommended 
a nerve conduction study and had referred the appellant to a 
private orthopedist.  

Outpatient treatment records from a private orthopedist 
reflect the appellant was treated for tendinitis and 
traumatic synovitis of the right wrist on two occasions in 
September 1976.  During the later visit, the physician found 
the appellant had been doing well and had full range of 
motion in the right wrist.  

A December 1976 letter from a private physician indicates 
that nerve conduction studies of the right wrist revealed no 
abnormalities of the peripheral nerve.  

A March 1977 statement from a private physician reflects the 
appellant was treated for recurrent dislocation of the left 
patella.  No evidence of subluxation or dislocation of the 
left knee patella was found and no treatment was rendered.  

A VA psychiatric examination dated in May 1977 reflects the 
appellant was oriented, in good contact and rather pale, but 
normally nourished and developed.  The examiner found no 
definite psychiatric disability.  The examiner found that due 
to her disability, the appellant had developed a passive 
dependency with a slight hysterical component in which she 
blamed doctors for her problems rather that assume 
responsibility for them.  Diagnoses of passive dependent 
personality and possible familial myotonia were noted.  

A VA orthopedic examination, also dated in May 1977, reflects 
the appellant was wearing a brace on the right leg, which 
maintained her leg in full extension, and an elastic support 
on the left leg, which had full range of motion.  The 
examiner reported that he did not understand the lack of 
motion of the right knee joint, as he found no evidence of a 
rupture of the juncture of the patella tendon at the tibial 
tuberosity.  X-rays of the knees revealed no bony 
abnormalities and some superior displacement of the right 
patella.  Diagnoses of absence of motion of the right knee 
joint, etiology unknown, although possibly related to 
prolonged casting in a hyperextension position; and a history 
by parent of tendency of the patella to dislocate, but no 
tendency to do so on moderate medial and lateral pressure 
during examination, were noted.

A February 1980 statement from a private physician reflects 
the appellant was being followed for marked scoliosis and had 
to wear a brace continuously.

In a July 1988 letter to the appellant, the RO informed her 
that her claim for benefits had been denied and included 
notice of her appellate rights.  The appellant did not file a 
notice of disagreement.

The evidence received by the RO after the July 1988 denial of 
her claim includes a June 1974 outpatient treatment record 
for chronic patella subluxation, records of treatment from 
the Division of Children's Medical Services and private 
physicians dated in 1975, an undated private treatment 
report, various treatment records and private physician 
statements dated from 1976 through 1994, and a transcript of 
the appellant's January 1992 RO hearing.

An undated private treatment report indicates that the 
appellant was not cooperating with her physical therapist, 
and that she continued to wear braces on her legs despite the 
physician's advice to the contrary.  

A Department of Vocation Rehabilitation (DVR) general 
examination report dated in May 1974 relates a medical 
history of complaints about virtually every body system with 
exaggerated pathology, a history of dislocating knees, a home 
environment not conducive to emotional maturity, and 
scoliosis, which was probably causing back pain but would not 
prevent the appellant from employment.  Clinical impressions 
of chronic dislocating knees, emotional immaturity, chronic 
anxiety, and a probable correctable refractive visual problem 
were noted.  Recommendations included an orthopedic 
consultation, an eye examination, a psychological evaluation, 
and a training program for future employment.

An outpatient treatment record dated in June 1974 reflects 
continued treatment for chronic patella subluxation.  

Records of treatment from the Division of Children's Medical 
Services, dated in 1975 reflect that the appellant was seen 
in the clinic because she fractured her knee cap and had 
fallen periodically after that.  The treating physician 
recommended physical therapy exercises and that she 
discontinue wearing leg braces.  The physician also 
recommended surgery but only after the appellant received 
psychiatric treatment.  Treatment records dated from May to 
October 1975 indicate the appellant and her mother continued 
to refuse psychiatric treatment.  

A private psychiatric examination report dated in April 1975 
relates that the appellant complained of chronic intermittent 
subluxation of the kneecap and denied any emotional problems.  
The appellant reported that she had been doing volunteer work 
at a local convenience store and had been doing housework for 
a neighbor.  The physician found the appellant's mother was 
extremely possessive and reinforced the appellant's physical 
illness in order to continue their mutual dependency.  As to 
the appellant, the physician found that she was angry, 
temperamental, rebellious, extremely hostile, negativistic, 
and uncooperative.  No hallucinations or delusions were 
present, but emotional problems were displaced to her 
physical handicap, her knees.  The physician opined that the 
degree of disability was very much in question, as there was 
a great tendency to maximize her actual disability for 
secondary gain.  An impression of schizophrenia, latent type, 
based in part on the displacement of emotional problems 
through physical illness, and signs and symptoms suggestive 
of hysterical type conversion.  The prognosis was fair to 
guarded.  

A letter dated in May 1975 from a private physician relates 
that the appellant had been seen about a year earlier at the 
Children's Medical Services Clinic and had been discharged 
because she had refused to cooperate with her physical 
therapist.  

A letter from a private physician dated in June 1975 
indicates that the appellant reported having a dispute with 
another physician, that she had a history of bilateral knee 
cap dislocations, that she was wearing two braces, and that 
her right knee still tended to dislocate even though she had 
not bent it in over a year.

An outpatient treatment record dated in July 1975 relates 
that the appellant sought surgery on her left knee from a 
private physician, but no evidence of subluxation or 
dislocation of the patella was found.  The physician reported 
that he had been told that the appellant had a personality 
disorder, and that no treatment was given because the 
appellant had a suitable splint on her left leg.

An August 1975 report of the appellant's functional capacity 
relates that the appellant's upper extremities were normal 
and that she was capable of doing sedentary work.  An 
outpatient report from a private physician, also dated in 
August 1975, relates that surgery was canceled because the 
DVR was no longer willing to pay for it due to the 
appellant's lack of cooperation.  

In an October 1975 letter, a private physician reported that 
the DVR had referred the appellant to him because she had 
been unreceptive to surgery, and that he had seen the 
appellant six times.  He related that the appellant's 
attitude had improved and that she was willing to undergo 
surgery.

Private hospital records dated from February 1978 to March 
1987 reflect treatment for back and flank pain, reflux, mild 
dermatitis, and a furuncle on the right thigh.  A May 1979 x-
ray report of the left knee revealed no fracture, 
dislocation, or soft tissue abnormality.  

A March 1986 letter from a private physician reflects the 
appellant had experienced bilateral dislocation of the 
patella for quite some time.  The physician noted the 
appellant reported that she had been told at one time that 
she had polio.  The physician noted the patella on the right 
was loose and painful with crepitus.  The left patella was 
easily dislocated.  An increased Q angle on both sides with 
rather marked valgus deformity of both knees was noted.  
Proper fitting braces were recommended and possible surgical 
procedures were discussed.

Private treatment records dated from June 1986 to October 
1988 reflect treatment for asthma and back pain.  An April 
1988 radiology report revealed an essentially normal left 
foot and a June 1988 chest x-ray revealed mild scoliosis.  An 
October 1988 radiology report reflects a normal upper 
gastrointestinal series.

A July 1988 statement from a private physician reflects 
diagnoses of hiatal hernia and bronchial asthma.  It was 
noted the appellant was able to manage benefit payments.  

A December 1988 private history and physical examination 
reflects impressions of restrictive lung disease, probable 
hyper-reactive airways disease, sinusitis, scoliosis, 
bilateral knee braces, and gastroesophageal reflux and 
esophagitis.  A chest x-ray revealed mild scoliosis to the 
right and hyperaeration of the lungs consistent with asthma.

Private treatment records dated from February 1989 to August 
1991 reflect treatment for asthma and sinusitis as well as 
surgical aspiration of two ovarian cysts in August 1991.

Private treatment records from an additional physician dated 
from April 1990 to June 1990 reflect impressions of 
scoliosis, myofascial pain syndrome, asthma, reversible 
airway disease, and restrictive lung disease.  A June 1990 
notation from the physician reflects the appellant was too 
much of a medical risk because of the number of physicians 
she was seeing, and opined that she enjoyed seeing multiple 
physicians.  The physician stated he did not feel the 
appellant would benefit from his care.  

In July 1991, a private physician reported that the he had 
been treating the appellant since 1989, and that she had been 
totally and permanently disabled since that time.  Additional 
private medical records show treatment for several 
disabilities, primarily asthma, from 1987 to 1991.  

A July 1991 letter from a private physician to VA reflects 
the appellant was referred to his office for surgical 
services on several occasions by private medical doctors.   
Findings of mild reflux esophagitis and an ovarian cyst were 
noted.  The physician noted that surgery was canceled after a 
June 1991 repeat ultrasound failed to show a cyst and the 
appellant had not been treated since that time.

In January 1992, the appellant testified during a hearing 
conducted at the RO.  The appellant related that she had quit 
school between the eighth and ninth grade due to her 
disabilities, which included bilateral episodic subluxation 
of the patella, asthma, and a low back disability.  As to 
asthma, the appellant stated that she had it prior to age 
eighteen, but it was not diagnosed until 1985.  She asserted 
that she did not work prior to her eighteenth birthday and 
that she did volunteer work about three hours a day twice a 
week at a local hospital, but quit after about one year 
because of her disabilities.  

Private treatment records dated in February 1994 reflect 
treatment for knee pain and shortness of breath.  Various 
assessments of exacerbation of chronic obstructive pulmonary 
disease, acute asthma, questionable pneumonia, chest pain, 
osteoporosis by history, degenerative joint disease, 
noncompliance with medications and follow-ups, cardia 
arrhythmia, near syncopal episodes, and adult onset diabetes 
mellitus were noted.  A February 1994 radiology report of the 
left knee revealed no acute bony abnormality.

Pertinent Law and Regulations

Under the applicable criteria, the term "child" includes an 
unmarried person, who before reaching the age of 18 years, 
became permanently incapable of self-support by reason of 
physical or mental defects.  38 U.S.C.A. § 101(4)(A)(ii); 38 
C.F.R. 
§§ 3.57, 3.356.  A person may qualify as a "child" if he or 
she is "shown to [have been] permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years."  38 C.F.R. § 3.356(a), Dobson 
v. Brown, 
4 Vet. App. 443, 445 (1993).  The issue is one of fact 
premised on competent evidence in the individual case.  
Bledsoe v. Derwinski, 1 Vet. App. 32, 33 (1990).

To establish entitlement to the benefits sought, various 
factors under 
38 C. F.R. § 3.356(a) must be given consideration.  
Employment of a child prior to or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of the 
parents, and the like.  In those cases where the extent and 
the nature of disability raise some doubt as to whether they 
would render the average person incapable of self-support, 
other factors should be considered.  These factors include 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  See 38 C.F.R. § 3.356.

In this instance, the Board must first consider whether new 
and material evidence has been presented to reopen the 
appellant's claim of entitlement to recognition as the 
veteran's "child" for VA benefits on the basis that she 
became permanently incapable of self-support before attaining 
the age of 18.  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999).

Once a denial of a claim has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented.  38 U.S.C.A. § 5108.  New and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete her application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the appellant and other 
sources, and has advised the appellant of the status of her 
claim in the statement of the case and supplemental statement 
of the case.  As modified by Epps v. Brown, 9 Vet. App. 341, 
344 (1996), that duty arises where the appellant has reported 
the existence of evidence which could serve to re-open a 
claim.  As no such evidence has been identified in the 
instant case, VA has satisfied its duty to inform the 
appellant under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).  

Analysis

Following a review of the evidence presented since the July 
1988 RO denial of the appellant's claim, the Board concludes 
that the DVR general examination report dated in May 1974 as 
well as the records of treatment in 1975 from the Division of 
Children's Medical Services and other private physicians are 
new in that they were not previously of record, and are not 
cumulative or redundant of evidence already presented.  The 
evidence bears directly and substantially upon the specific 
matter under consideration, the question of whether the 
appellant became permanently incapable of self-support before 
attaining the age of 18.  Because the evidence reflects 
treatment and medical opinions relevant to the appellant 
prior to attaining the age of 18, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim is reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board further finds the appellant's claim is well-
grounded within the meaning of 38 U.S.C.A. §  5107 in that 
she has presented a claim that is plausible. 

Turning to the merits of the appellant's claim, the medical 
evidence of record clearly reflects that the appellant's 
primary disabilities prior to her eighteenth birthday were 
scoliosis, periodic bilateral subluxation of the patella, and 
a psychiatric disability.  Although the appellant contends 
that her other disabilities, including asthma, contributed to 
her incapacity for self-support prior to age 18, the medical 
evidence submitted in support of those contentions is not 
relevant to the issue of her capacity for self-support prior 
to the age of 18 because the records relate disabilities that 
were diagnosed and treated subsequent to her eighteenth 
birthday.  The records do not reflect any competent medical 
opinion to suggest that these disabilities rendered her 
incapable of self-support prior to attaining the age of 18.  

Additionally, the evidence of record relating treatment 
administered subsequent to her eighteenth birthday with 
respect to the disabilities that existed prior to her 
eighteenth birthday are not relevant except to the extent 
that they shed light upon her capacity for self-support prior 
to attaining the age of eighteen.  

Upon review of the evidence obtained prior to her eighteenth 
birthday, the April 1975 private psychiatric evaluation found 
the appellant to be angry, temperamental, rebellious, 
extremely hostile, negativistic, and uncooperative, but 
without hallucinations or delusions.  The findings do not 
expressly or implicitly indicate that the appellant was 
permanently incapable of self-support.  

The Board notes that even if the appellant's pre-eighteenth 
birthday psychiatric state precluded her from working prior 
to her eighteenth birthday, the state was not permanent 
because subsequent to her birthday, in May 1977, a VA 
psychiatrist found no definite psychiatric disability.  Thus, 
the Board concludes that any psychiatric disability the 
appellant may have had did not render her permanently 
incapable of self-support prior to her eighteenth birthday.  

The May 1974 DVR general examination report indicates that 
the appellant suffered from scoliosis prior to her eighteenth 
birthday.  The record is silent for any medical documentation 
indicating any physical limitations caused by her scoliosis.  
Additionally, the report indicates that even though the 
disability may have been causing her back pain, it would not 
preclude training and employment.  The disability of 
scoliosis did not, therefore, render the appellant incapable 
of self-support prior to her eighteenth birthday.  

The evidence of record further indicates that the appellant 
suffered from bilateral subluxation of the patella.  Although 
a registered nurse indicated in May 1975 that the appellant's 
ability to work was "near to impossible right now," the 
statement was qualified as to time and the nurse did not 
indicate that the appellant was permanently incapable of 
supporting herself.  Additionally, the appellant's degree of 
disability was questioned by both private physicians and a 
private psychiatrist.  In July 1975, a private physician 
found no evidence of any subluxation or dislocation of the 
patella.  In April 1976 treatment records, a private 
physician reported that he did not believe the appellant 
could be gainfully employed.  However, he did not give any 
factual bases for his conclusion.  In any event, the 
physician treated the appellant in March and April 1976, 
subsequent to her eighteenth birthday, thus his findings are 
based on the appellant's condition beyond the age of 
eighteen.  The Board also notes that upon VA orthopedic 
examination dated in May 1977, the examiner found no evidence 
explaining the lack of motion of the right knee.  Thus, the 
appellant's bilateral subluxation of the patella did not 
render her incapable of self-support prior to her eighteenth 
birthday.  

The Board is cognizant of the July 1991 statement from a 
private physician reflecting that he had treated the 
appellant since 1989, and that she had been totally incapable 
of self-support since that time.  The physician's conclusion 
relates to the appellant's capacity more than thirteen years 
after the relevant time period, and incorporates disabilities 
that arose after her eighteenth birthday.  Therefore, his 
statement is not relevant to the issue of the appellant's 
capacity for self-support prior to her eighteenth birthday.

In reaching its decision, the Board has considered the 
appellant's lack of gainful employment prior to attaining the 
age of eighteen and that she dropped out of school in the 
ninth grade.  As discussed above, neither of these events are 
shown by the evidence to have been the result of disabilities 
which rendered her permanently incapable of self-support.  

Accordingly, the Board finds by a preponderance of the 
evidence that the appellant was not permanently incapable of 
self-support due to physical or mental disabilities prior to 
attaining the age of eighteen.  38 U.S.C.A. §§ 101(4)(A)(ii), 
5107; 38 C.F.R. §§ 3.57(a), 3.315(a), 3.356.  The evidence is 
not so evenly balanced as to raise doubt with respect to any 
material issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 
(1999).

In so finding, the Board notes that the RO denied the 
appellant's application to reopen her claim on the basis that 
while new evidence had been submitted, it was not material 
because it did not demonstrate that the appellant became 
permanently incapable of self-support prior to attaining the 
age of 18.  The Board, on the other hand, has found that, 
under Hodge, the additional evidence was new and material and 
therefore has adjudicated the underlying claim on the merits.  
However, this approach did not redound to the prejudice of 
the appellant because the RO, while using an analytical 
framework that was overruled by Hodge, nevertheless 
effectively considered the entirety of the evidence in order 
to determine whether the evidence submitted since the prior 
unappealed rating decision was new and material.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPRES 16-92, 
57 Fed. Reg. 49747 (1992).  To remand the reopened claim to 
the RO to consider the record de novo would, in these 
circumstances, exalt form over substance without advancing 
the interests of the appellant.  The Board views the 
evolution of the law regarding new and material evidence 
during the course of this appeal as insufficient grounds for 
remand in the absence of any indication that the appellant 
could furnish any additional evidence to support her claim.  
See Brewer v. West, 11 Vet. App. 228, 234 (1998).  




ORDER

New and material evidence having been submitted, the 
appellant's application to reopen the claim of entitlement to 
recognition of the appellant as the veteran's "child" for 
VA benefits on the basis that she became permanently 
incapable of self-support before attaining the age of 18 is 
granted.  

The claim of entitlement to recognition of the appellant as 
the veteran's "child" for VA benefits on the basis that she 
became permanently incapable of self-support before attaining 
the age of 18 is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

